FOURTH DIVISION
                                 DILLARD, C. J.,
                              RAY, P. J., and SELF, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                     August 8, 2017




In the Court of Appeals of Georgia
 A17A0677. WOODWARD v. THE STATE.

      RAY, Judge.

      Dontavious Woodward was indicted on two counts of aggravated assault-

family violence (OCGA § 16-5-21)1 and a separate count of arson (OCGA § 16-7-60).

A jury found Woodward guilty of arson and of the second count of aggravated

assault-family violence. Woodward appeals from the denial of his motion for new




      1
        In rendering this opinion, we rely upon the version of the statute in effect at
the time the crimes were committed in March 2010. See OCGA § 16-5-21, Laws
2006, Act 571, §4, effective July 1, 2006. The statute has since been amended several
times, though the sections pertinent to this opinion remain unchanged.
trial, contending that the evidence was insufficient to support the verdict. For the

reasons that follow, we affirm.

      On appeal of the sufficiency of the evidence, we view the evidence in the light

most favorable to the prosecution to discern whether any rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt. Jackson

v. Virginia, 443 U.S. 307, 319 (III) (B) (99 S. Ct. 2781) (1979).




      The evidence adduced at trial showed that Woodward, who was 17 years old,

lived in a two-story house in DeKalb County with his mother, his step-father, and his

four younger siblings. At about 11:00 p. m. on March 28, 2010, as the family was

getting ready for bed or had gone to bed, Woodward’s parents and siblings heard a

loud crash from Woodward’s bedroom followed by the smoke detector going off.

When family members came out of their rooms, they saw fire coming from

Woodward’s bedroom. The floor was on fire, and Woodward was laughing.



                                         2
Woodward was setting things on fire with a grill lighter and with an aerosol spray can

he was using as a torch to set the walls, floor, and his bed alight. Family members

also saw him setting the couch afire. Woodward’s burning stereo or television was

lying on the floor of his bedroom, and his window blinds were on fire.

      Using his makeshift torch, Woodward was shooting flames “three feet” out

toward his family, saying “Get back, nobody come in here,” although he forced one

of his younger siblings back into the room. No one had threatened Woodward in any

way. Woodward’s parents eventually got the younger children out of the house, but

when his step-father tried to get Woodward to leave, Woodward would use his “man-

made torch” with lighter fluid that he would light and would “spray [his step-father]

back” while laughing. He told his step-father, “I only want you.”

      After the rest of the family had evacuated, his step-father ran back to the house

to try to get Woodward to leave. Woodward had locked the door, and his step-father

used a key to get back in. Eventually, Woodward came out. Though accounts differ,



                                          3
testimony showed that Woodward began walking toward his step-father’s car with the

lighter and spray can in his hands. One of the siblings and the step-father testified that

they believed Woodward intended to set the car on fire.

      The step-father had at some point picked up a hand-weight or dumbbell, and

he began walking or running toward Woodward to fend him off. However, he

dropped the dumbbell and did not strike Woodward with it. Woodward struck his

step-father on the head with the spray can. After his step-father had dropped the

dumbbell, Woodward then ran at his step-father with a knife in each hand, saying,

“I’m gonna kill you[,]” and stabbed him multiple times. Family members saw a “knife

going up and down.” One of Woodward’s siblings testified that, earlier in the

evening, she had seen Woodward put kitchen knives in his pocket.

      Eventually, Woodward was subdued by family members until firefighters came

on the scene. His mother took one of the knives from him, and firefighters took the

others. Woodward was arrested, but even after being restrained by law enforcement,



                                            4
he continued laughing and smirking. Woodward was uninjured, but his step-father

was bleeding heavily from knife wounds and was transported to the hospital for

treatment.

      1. Woodward argues that the evidence was insufficient to sustain his conviction

for aggravated assault-family violence. He argues that the State failed to disprove his

contention that he was acting in self-defense. We disagree.

      When a justification defense has been raised, the State’s evidence must be

sufficient to authorize a rational trier of fact to find beyond a reasonable doubt that

Woodward did not act in self-defense. Noble v. State, 282 Ga. App. 311, 312 (638

SE2d 444) (2006). This Court does not weigh the evidence or determine the

credibility of witnesses, as that is the function of the jury. This Court will sustain a

jury’s verdict if there is competent evidence, even if contradicted, to support that

verdict. Waller v. State, 267 Ga. App. 608, 608 (600 SE2d 706) (2004).




                                           5
      The count of the indictment under which Woodward was convicted charged

him with injuring his step-father by stabbing him with a knife. OCGA § 16-5-21 (a)

(2) provides that “a person commits the offense of aggravated assault when he or she

assaults . . . [w]ith a deadly weapon or with any object, device, or instrument which,

when used offensively against a person, is likely to or actually does result in serious

bodily injury[.]” In order to prevail on a justification defense, the person who is

claiming self-defense must not have been the aggressor. OCGA § 16-3-21 (b) (3).

      Woodward argues that he presented evidence that he acted in self-defense, that

his step-father was armed with the dumbbell and followed him outside, and that he

defended himself because he thought he was in imminent danger. He testified that he

hit his step-father with the spray can because his step-father chased him out of the

house, and that when his step-father charged him again with the dumbbell, he used

a knife to defend himself. As outlined above, however, there was conflicting evidence




                                          6
indicating that Woodward stabbed his step-father only after his step-father had

dropped the dumbbell.

      Whether the State has met its burden of proof that Woodward was the

aggressor and not entitled to a justification defense was for the jury, Noble, supra, as

was the resolution of conflicts in the evidence. Waller, supra. Woodward’s evidence

conflicted with the State’s evidence, as outlined above, which showed that Woodward

was the aggressor in using a knife as a deadly weapon to injure his step-father. We

find that the evidence was sufficient. See Hazelwood v. State, 265 Ga. App. 709, 710

(595 SE2d 564) (2004) (finding the evidence sufficient to uphold defendant’s

conviction for aggravated assault where jury believed the victim’s story regarding

how a stabbing occurred instead of the defendant’s version of events).

      2. Woodward also argues that the evidence was insufficient to support his

conviction for arson in the first degree because the State failed to disprove his defense

that he accidentally started the fire. Again, we disagree.



                                           7
      OCGA § 16-7-60 (a) (5) states that “[a] person commits the offense of arson

in the first degree when, by means of fire or explosive, he or she knowingly damages

. . . [a]ny building . . . under such circumstances that it is reasonably foreseeable that

human life might be endangered.” (Emphasis supplied).

      Woodward alleges that the evidence failed to show that he intentionally started

the fire. He argues that he started the fire accidentally when he fashioned a make-shift

flame-thrower out of curiosity, based on things he had seen at the circus or on his

computer, using a lighter and an aerosol spray can to project a flame which

accidentally set fire to a paper shopping bag filled with trash.

      It is true that there is a presumption that “any fire is a result of accident and

providential cause rather than criminal design.” Frost v. State, 200 Ga. App. 267, 270

(3) (b) (407 SE2d 765) (1991). The State bears the burden of overcoming this

presumption by proving “from either direct or circumstantial evidence, beyond a

reasonable doubt, that the fire was of incendiary origin and that the defendant was the



                                            8
guilty party.” (Citations omitted.) Id. Moreover, “[a] person will not be presumed to

act with criminal intention but the trier of facts may find such intention upon

consideration of the words, conduct, demeanor, motive, and all other circumstances

connected with the act for which the accused is prosecuted.” OCGA § 16-2-6.

      However, pretermitting whether the very first spark was initiated by accident

or design, the evidence and testimony, as outlined above, certainly supports the

conclusion that Woodward intentionally used his makeshift flame-thrower to start

additional fires in his home which he must have known would cause damages. Family

members testified that, after they initially saw flames issuing from Woodward’s room,

they saw him using the makeshift flame-thrower to, among other things, start

additional fires on the walls and sofa. The State’s fire investigator testified that the

damage caused to the house was consistent with that of fires set by a blow torch, and

a detective from the police department testified that the whole top portion of the




                                           9
house was on fire. The fire caused smoke damage, melted the eaves of the house, and

burned the roof and Woodward’s bedroom floor.

      The State’s evidence was sufficient to disprove Woodward’s claim of accident.

The State showed that he set fire to the walls and the sofa and, pursuant to OCGA §

16-7-60 (a), “knowingly damage[d]” the building in which he lived, while his family

was in upstairs bedrooms near where he was setting fires. As outlined above, it was

“reasonably foreseeable that human life might be endangered.” OCGA § 16-7-60 (b).

      Judgment affirmed. Dillard, C. J., and Self, J., concur.




                                        10